DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant filed a response and amended claim 1 on 03/26/2021. 
	
Applicant’s amendment of claim 1 has overcome the 112(b) rejection previously made in the Non-Final-Rejection of 12/31/2020.
Applicant’s amendment of claim 1 --at least one second mold forming portion-- from “at least pone second mold forming portion” overcomes the claim objection of claim 1.	 

Response to Arguments
Applicant's arguments filed on 03/26/2021 have been fully considered but they are not persuasive. 
Applicants argues (1) the cited references, alone or in combination, do not disclose or suggest anything about the use of compressed gas to blow the molded silicone hydrogel contact lens away from the suction cup; (2) Spycher does not teach a surface roughness Sz in the range of 10 microns to 50 microns; and (3) Mase does not suggest a result effective variable of surface roughness such that one of ordinary skill in the art would have obtained a mold surface roughness in the range of 10 microns to 50 microns.

As to (1), Examiner notes the amended claim 1 does not recite the use of compressed gas to blow the molded silicone hydrogel contact lens away from the suction cup into a container.

As to (2) and (3), Examiner concurs Sa denotes an arithmetic mean height (i.e., average surface roughness), and Sz denotes the average distance between the 
Applicant argues one of ordinary skill in the art would not optimize the surface roughness to obtain a level of roughness that allows for an even distribution of fine recesses to obtain demoldability because Mase teaches to use three specific blasting steps to even out and flatten the peaks of the portions between the formed recesses in order to achieve good demoldability. Applicant argues the fine recesses having even out and flatten the peaks is not able to be characterized by surface roughness anymore because even the surface has the same surface roughness may still show a poor demoldability if the surface does not even out and flatten the peaks.
Examiner respectfully disagrees. Mase teaches creating fine recesses in a mold for treating the surface of the mold to achieve good demoldability and, therefore, obtain high productivity (Column 1, Lines 18-25). Mase teaches the recesses need to be carefully formed such that the peaks of the portions between the formed recesses are evened out and flattened to prevent the mold from transferring marks or defects to the molded article (Column 3, Lines 28-34). In other words, Mase teaches minimizing the peaks Zp and valley depths Zv, thereby minimizing Sz in order to decrease demoldability. Examiner notes the surface roughness of the mold is not eliminated entirely, but rather minimized such that the mold have fine recesses (Table 1). 
One of ordinary skill in the art would have recognized the surface roughness Sz of a mold influences the demoldability of the mold as taught by Mase and, therefore, the surface roughness Sz is a result effective variable. It would have been obvious to one of ordinary skill in the art to have optimized the surface roughness of Martin in view of Spycher to obtain a level of roughness that allows for an even distribution of fine recesses to obtain demoldability and increased productivity and, in doing so, would have arrived at a surface roughness Sz in the range of 10 microns to 50 microns. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 5,702,735) in view of Mase (US 9,108,298) and Spycher (US 4,246,207). 
Regarding claim 1, Martin teaches an injection molding apparatus for manufacturing an ophthalmic lens from an injection-moldable plastic material, the 
a first molding tool comprising at least one first mold forming portion for forming the front surface of the ophthalmic lens mold (Figure 6a and 6b), 
a second molding tool comprising at least one second mold forming portion for forming the rear surface of the ophthalmic lens mold (Figure 6a and 6b), 
wherein the first and second molding tools are movable towards and away from each other between a closed position, in which the ophthalmic lens mold can be manufactured by injection molding, and an open position, in which the manufactured ophthalmic lens mold can be removed from the second molding tool (Figure 6a, Column 11, Lines 9-20 and Column 12, Lines 22-29), and 
wherein in the closed position the at least one first mold forming portion of the first molding tool and the at least one second mold forming portion of the second molding tool define a cavity between them corresponding in shape to the shape of the ophthalmic lens mold to be manufactured (Column 9, Lines 15-35).

Martin does not explicitly teach the surface of the second mold forming portion at least in a central zone that corresponds to a portion on the rear surface of the ophthalmic lens mold opposite to the lens forming portion on the front surface has a surface roughness Sa in the range of 0.3 microns to 2 microns and a surface roughness Sz in the range of 10 microns to 50 microns.

Mase teaches creating fine recesses in a mold for treating the surface of the mold to achieve good demoldability and, therefore, obtain high productivity (Column 1, Lines 18-25). Mase teaches the recesses need to be carefully formed such that the peaks of the portions between the formed recesses are evened out and flattened to prevent the mold from transferring marks or defects to the molded article (Column 3, Lines 28-34). 
One of ordinary skill in the art would have recognized the surface roughness of a mold influences the demoldability of the mold and, therefore, is a result effective variable. It would have been obvious to one of ordinary skill in the art to have optimized z in the range of 10 microns to 50 microns. 

Spycher teaches utilizing a finished glass-ceramic mold component with a surface roughness (i.e., Sa) of about 1 micron (Column 2, Lines 59- Column 3, Lines 6). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed surface roughness Sa of Martin with the surface roughness of Spycher, a functionally equivalent surface roughness of a mold for manufacturing lenses. 

 Regarding claim 2, Martin in view of Mase and Spycher teaches the apparatus as applied to claim 1, wherein the surface roughness Sa is about 1 micron (Spycher, Column 2, Lines 59- Column 3, Lines 6). 

Regarding claim 3, Martin in view of Mase and Spycher teaches the apparatus as applied to claim 1. 
	While Martin in view of Spycher and Mase does not explicitly teach surface roughness Sz is about 25 microns, Mase teaches creating fine recesses in a mold for treating the surface of the mold to achieve good demoldability and, therefore, obtain high productivity (Column 1, Lines 18-25). Mase teaches the recesses need to be carefully formed such that the peaks of the portions between the formed recesses are evened out and flattened to prevent the mold from transferring marks or defects to the molded article (Column 3, Lines 28-34). 
One of ordinary skill in the art would have recognized the surface roughness of a mold influences the demoldability of the mold and, therefore, is a result effective variable. It would have been obvious to one of ordinary skill in the art to have optimized the surface roughness to obtain a level of roughness that allows for an even distribution of fine recesses to obtain demoldability and increased productivity while preventing z of about 25 microns. 

	Regarding claim 5, Martin in view of Mase and Spycher teaches the apparatus as applied to claim 1. 
While Martin in view of Mase and Spycher does not explicitly teach the surface roughness of the second mold forming portion has been created using one or more techniques selected from the group consisting of laser roughening, sand blasting, grinding, and lapping, Examiner notes the instant claims are directed towards an apparatus and limitations directed towards a process of producing the apparatus would not further limit the apparatus and, therefore, impart patentability to the claims. 

Regarding claim 6, Martin in view of Mase and Spycher teaches the apparatus as applied to claim 1, wherein the first mold forming portion of the first molding tool and the second mold forming portion of the second molding tool correspond to each other in shape so that in the closed position the cavity formed between them has a uniform thickness (Martin, Figure 5 and Figure 6a). 

	Regarding claim 7, Martin in view of Mase and Spycher teaches the apparatus as applied to claim 1, wherein the second molding tool comprises an ejector which is arranged outside of the central zone of the second mold forming portion (Martin, Column 12, Lines 30-42 and Figure 6b, items 90 and 90’). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 5,702,735) in view of Mase (US 9,108,298) and Spycher (US 4,246,207), as applied to claim 1, in further view of O’Brien (PG-PUB 2003/0164565).  
	Regarding claim 4, Martin in view of Mase and Spycher teaches the apparatus as applied to claim 1, wherein power insert are made of stainless steel (Martin, Column 13, Lines 10-30)
	Martin in view of Mase and Spycher does not explicitly teach the lens mold forming portions of the first and second molding tools are made from aluminum. 

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the steel mold insert of Martin in view of Mase and Spycher with the aluminum mold insert of O’Brien, a functionally equivalent mold insert.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE

Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742